 In the Matter of THE INGERSOLL MILLING MACHINE COMPANYandIN-TERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT &IMPLEMENTWORKERS OF AMERICA (C. I. 0.)Case No. 13-R-,0623.-Decided November 14, 1944Fyffe & Clark,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. Charles J. Fane,of Rockford, Ill., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America(C. I. 0.), herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofThe Ingersoll Milling Machine Company, Rockford, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John R. Hill, TrialExaminer.'Said hearing was held at Rockford, Illinois, on Septem-ber 26,1944.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The TrialExaminer'srulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Ingersoll Milling Machine Company, an Illinois corporation,is engaged in the manufacture of machinery and machine tools at itsplant in Rockford, Illinois.During the year 1943, the Company pur-Pattern Makers League of North America,Rockford Ass'n, was duly served with Noticeof Hearing,such service being acknowledged,but was not represented at the hearing.69 N. L. R B., No. 52.'251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDchased- raw materials consisting of iron castings, bronze castings, steelforgings, and bars, amounting to over $100,000, in value, more than20 percent of which was shipped to the plant from points outside theState of Illinois.During the same period, the Company's finishedproducts amounted to in excess of $150,000, over 50 percent of whichwas sold and shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, by a letter dated August 18, 1944, notified the Companythat it represented a majority of the employees and requested recog-nition for the purposes of collective bargaining.At the hearing, theCompany admitted that it received this letter, and further stipulatedthat it made no reply thereto.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of production and maintenance employees,including guards and watchmen; shop janitors and sweepers, timeclerks, shipping and receiving clerks, stock chasers, inspectors, truckdrivers, truckers and laborers, millwrights and millwrights' helpers,crane operators, electricians and helpers, erectors, painters, machinists,machine operators and operators, machinists' appentices, service andinstallationmen, and storekeepers, but excluding pattern makers,pattern makers' apprentices and helpers,4 engineers, employees work-2 The Board agent reported that the Union presented 152 membership application cards,and that there are approximately 400 employees in the appropriate unit.At the hearing,the Union submitted 14 additional membership application cards,at which time a repre-sentative of the Company claimed that there are approximately 525 employees in theappropriate unit.3These employees were militarized,but have recently been demilitarized.4-The Pattern Makers League of North America is the recognized bargaining representa.tive of pattern makers, pattern makers' apprentices and pattern makers' helpers. THE INGERSOLL MILLING MACHINE COMPANY253ing in or out of the personnel department, general office employees,designers and draftsmen, industrial nurses, office janitors, executivedepartment heads, administrative assistants, stock record clerks, pro-duction record clerks, time-study clerks, foremen and supervisors.The Company takes no position with respect to the appropriatenessof a collective bargaining unit.'The Union seeks to exclude the office janitors on the ground thattheir, duties are performed at night, and are confined to the Com-pany's general offices.They are under the supervision of the nightsuperintendent, and since the record reveals no functional variationbetween the office and shop janitors, we shall include all janitors inthe unit.The Union would include time clerks whose duties are to check thetime of the production and maintenance employees.They are respon-sible to the paymaster.We shall exclude them."We find that all production and maintenance employees of the Com-pany, including guards and watchmen, shipping and receiving clerks,stock chasers, inspectors, truck drivers, truckers and laborers, mill-wrights and millwrights' helpers, crane operators, electricians andhelpers, erectors, painters, machinists, machine operators and dpera-tors,machinists' apprentices, service and installation men, store-keepers, office and shop janitors, and sweepers, but excluding patterninakers, pattern makers' apprentices and helpers, time clerks, stockrecord clerks, time-study clerks, production record clerks, employeesworking in or out of the personnel department, general office em-ployees, designers, draftsmen, industrial nurses, executive departmentheads, administrative assistants, foremen, and all other supervisoryemployees with.authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Company employs a part-time high school student who divideshis day equally between school and work.During the vacation period6 SeeMatter of Scott & Williams,Incorporated,58 N. L. R. B 249;Matter of GoodmanManufacturing Company,Matter of Sullivan Dry Dock & Repair Corp,56 N. L R. B. 582. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis employee works full time.As insimilar cases involving studentsworking as regular part-time employees,we shall permit the studentto participate in the election eDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The IngersollMilling Machine Company, Rockford, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including the regular part-time employee, and employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America (C. I.0.), for the purposes of collective bargaining.° SeeMatter of Miller-Simons,incorporated,57 N. L. R. B. K6;Matter of Gene? alPetroleum Corporation of California,56 N L. R.B 1366.